DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election of Species
This application contains claims directed to the following patentably distinct species:
Releasing step (Claims 90 and 94; please select one):
increased or decreased temperature
pH changes
competition
a specific combination thereof (Applicant should further specify the techniques of the combination)
Collecting step (Claims 91 and 95; please select one):
centrifugation
gravity
filtration
magnetic collection
a specific combination thereof (Applicant should further specify the techniques of the combination)
Assay device (Claims 100–102 and 106–108; please select one):
multi-well assay plate
cartridge
reaction vessel, test tube, cuvette
flow cell
assay chip
lateral flow device


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 89–100, 103–106 and 109–116 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: it would be burdensome to search and consider each of these combinations without and election as each group represents a distinct subject related to a specific and distinct combination of different environmental conditions, physical phenomena, and assay devices. Regarding the Releasing step, each of the species would require its own search since each species is a different environmental condition that acts on the targeting agent in a unique way.  Regarding the Collecting step, each of the species would require its own search since each species relies on a different physical phenomena that acts on the targeting agent in a unique way. Regarding the Assay device, each of the species would require its own search since each species relies on different sample manipulation methods and instrumentation that would act on the targeting agent in a unique way. A search of any one species is not likely to be coextensive for each of the other species, and as a result it would be necessary to consider each individually. Additionally, without an election, the examination would be extensive as it would necessitate an independent search of the patent and non-patent literature, using different text-based queries to thoroughly search all the relevant art.

Claims 89-92 and 97-102 are generic to the following disclosed patentably distinct species: 
Analyte/Analytes: Applicant is required to specify the particular analyte, or plurality of analytes, that are assayed in the method. See specific analytes as disclosed in the Specification on pages 9–11. 
The elected species could be a single analyte (choose a specific molecule), or a plurality of analytes (choose a specific panel by specifying each molecule in the panel). 
If a plurality of analytes is specified, the specific panel/combination of analytes chosen will represent the elected species. In other words, the Examiner will search the panel/combination in this instance, but will not necessarily search or assess the patentability of each individual analyte alone, nor the elected panel as further combined with any additional analytes not specified. In the event that such a plurality of analytes is chosen, it is also suggested that Applicant indicate where support may be found in the Specification for the specific panel. 
An example of an appropriate election would be “TNF-alpha.” Another example of an appropriate election would be “TNF-alpha and TNF-beta.” An election of a genus or sub-genus like ‘drugs of abuse’ would not be responsive to this requirement. Whether a single analyte or a plurality is elected, applicant must specify each analyte as a single, defined molecule. 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record. 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: it would be burdensome to search and consider each of these combinations without and election as each group represents a distinct subject related to a specific and distinct combination of different target analytes or plurality of analytes. A search of each of these combinations, without an election, would be extensive as it would necessitate an independent search of the patent and non-patent literature, using different text-based queries to thoroughly search all the relevant art.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CY R TAMANAHA whose telephone number is (571) 272-6686. The examiner can normally be reached Monday–Friday 0700–1630 hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/CY R TAMANAHA/Examiner, Art Unit 1641                                                                                                                                                                                                        	
/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641